PER CURIAM:
Harold Steffey appeals the district court’s order granting summary judgment to the Commissioner in this action challenging the Commissioner’s denial of disability insurance benefits and supplemental security income. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Steffey v. Commissioner, No. CA-03-2 (W.D.Va. Feb. 5, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED